
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 559
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. McKinley
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the release of United States
		  citizens being held by the Government of Egypt.
	
	
		Whereas the Egyptian Ministry of Justice is investigating
			 nongovernmental organization employees who face politically motivated
			 charges;
		Whereas some of those being held in Egypt are United
			 States citizens;
		Whereas the United States does not condone the use of
			 people being retained for political or economic gain or negotiation
			 tools;
		Whereas the Government of Egypt has refused help from and
			 taken actions against United States citizens and nongovernmental organizations
			 which are providing democracy assistance to the people of Egypt;
		Whereas the United States will not provide funds to any
			 foreign governments that condone these types of activities as well as other
			 activities which compromise the safety of United States and other foreign
			 citizens;
		Whereas the United States provides Egypt with $1.5 billion
			 in assistance annually; and
		Whereas recent activities conducted by the Government of
			 Egypt infringe on the liberties of its own citizens as well as international
			 citizens: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)calls on the Government of Egypt to release
			 the United States citizens without further delay;
				(B)calls on the
			 Secretary of State to withhold assistance to Egypt immediately if the United
			 States citizens are not released;
				(C)calls on the Government of Egypt to return
			 all assets and funds that have been seized from the nongovernmental
			 organizations and United States citizens;
				(D)calls on the Government of Egypt to allow
			 the nongovernmental organizations to continue their critical work in the
			 promotion of a free and democratic Egypt; and
				(E)calls on Egypt to
			 comply with international human rights standards; and
				(2)it is the sense of the House of
			 Representatives that United States assistance for Egypt in the future should
			 not be allocated if the Government of Egypt continues to retain United States
			 and other foreign citizens and work against the pursuit of democracy.
			
